Citation Nr: 0414789	
Decision Date: 06/09/04    Archive Date: 06/23/04

DOCKET NO.  98-19 820A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
lumbar strain associated with amputation of the left great 
toe.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

Ronald W. Scholz, Senior Counsel







INTRODUCTION

The veteran served on active duty from September 1978 to 
August 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, which granted service connection for lumbar 
strain associated with amputation of the left great toe and 
assigned a 10 percent evaluation effective February 1995.


FINDING OF FACT

Throughout the appellate period, lumbosacral strain has been 
manifested by complaints of non-radiating pain with exertion 
and no more than slight limitation of motion; muscle spasm on 
extreme forward bending or loss of lateral spine motion, 
unilateral, in a standing position has not been shown.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for lumbar strain are not met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.102, 4.10, 4.40, 
4.45, 4.71a, Diagnostic Code 5295 (2003). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002).  Among other things, this law 
eliminates the concept of a well-grounded claim and redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  VA has issued final rules to implement the 
provisions of the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  These regulatory provisions merely 
implement the VCAA and do not provide any additional rights.  
In general, where the record demonstrates that the statutory 
mandates are satisfied, the regulatory provisions likewise 
are satisfied.  

This liberalizing law is applicable to this claim because it 
is currently pending before VA.  See Bernklau v. Principi, 
291 F.3d 795, 806 (Fed. Cir. 2002).

Under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159, VA is 
required to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
VA will attempt to obtain on behalf of the claimant. 
Quartuccio v. Principi, 16 Vet.App. 183 (2002).

The Court in Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
held, in part, that a VCAA notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In an April 2001 VCAA Notice letter, the RO notified the 
veteran of the evidence needed to substantiate his claim and 
offered to assist him in obtaining any relevant evidence.  
This letter gave notice of what evidence the claimant needed 
to submit and what evidence VA would try to obtain.  
Moreover, a July 2002 VCAA letter again notified the veteran 
of the evidence needed and offered to assist him.  See 
Quartuccio, supra. 

The April 2001 VCAA notice letter that was provided to the 
appellant contains the "fourth element."   The letter 
specifically asks the veteran to provide information on 
additional medical evidence of which VA is not aware.  It 
offers to assist in obtaining that information or evidence.  
It also asks the veteran to tell VA if there is any 
additional information or evidence that the veteran wants VA 
to try to obtain for him.  The veteran acknowledged receipt 
of the VA's VCAA notice letter and stated, "I do not have 
any further evidence to support my claim."   See Pelegrini, 
supra.

Moreover, the March 1997 Rating Decision, the December 1998 
Statement of the Case (SOC) and the September 2003 
Supplemental Statement of the Case (SSOC) discuss in 
specificity the evidence considered with respect to the 
veteran's claim and the evidence needed to support that 
claim.  

In light of the foregoing, the Board finds that the April 
2001 VCAA Notice Letter, the July 2002 VCAA Notice Letter, 
the March 1997 rating decision, the December 1998 SOC, and 
the September 2003 SSOC comply with the specific requirements 
of Quartuccio (identifying evidence to substantiate the claim 
and the relative duties of VA and the claimant to obtain 
evidence); Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice); and 
Pelegrini (requiring VA to ask for all evidence pertaining to 
the claim).
 
The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. Jan. 13, 2004) held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim 
for VA benefits.  In this case, the initial AOJ decision 
was made prior to November 9, 2000, the date the VCAA was 
enacted.  VA believes that this decision is incorrect as it 
applies to cases where the initial AOJ decision was made 
prior to the enactment of the VCAA and is pursuing further 
judicial review on this matter.  However, assuming solely 
for the sake of argument and without conceding the 
correctness of Pelegrini, the Board finds that any defect 
with respect to the VCAA notice requirement in this case 
was harmless.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

 The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  The veteran has not identified any 
additional evidence pertinent to his claim not already of 
record, and there are no additional records to obtain.  The 
veteran has been informed of the type of evidence necessary 
to substantiate his claim, as well as the respective 
responsibilities of himself and VA as it pertains to his 
claim.  Given the foregoing, the Board concludes that VA has 
satisfied the notice and assistance provisions as found in 
the VCAA.  An adjudication of the appeal at this juncture is 
proper.


Factual Background

The veteran sustained a crush injury to his left foot in 1984 
while serving on active duty in Germany.  He was placed on 
the temporary disability retired list in August 1985 for 
traumatic amputation of the distal portion of the left great 
toe associated with that crush injury.  In 1989 he was placed 
on the permanent disability retired list.

A December 1985 Fort Carson, Colorado x-ray report of the 
lumbosacral spine indicates the vertebrae were normal in 
height, position and alignment with well-maintained 
interspaces.  There was no evidence of spondylolysis or 
spondylolisthesis.  The SI joints were patent.

VA clinic notes between April 1992 and November 1993 reflect 
repeated complaints of low back pain.

A September 1993 Colorado Springs, Colorado, District Office 
Social Security Administration Determination lists low back 
pain as a secondary diagnosis.

A February 1995 decision by a Social Security Administrative 
Law Judge found the veteran to have a "disability" as 
defined in the Social Security Act since December 1992.  The 
decision noted a medical history of thoracolumbar and 
paralumbar sprain.

A report dated September 1995 from a civilian chiropractor 
lists a diagnosis lumbalgia, sciatic neuralgia, lumbar 
radiculopathy, and lumbar subluxation.  The report concluded 
the veteran's back pain was solely attributable to the crush 
injury to his left foot, which was causing a biomechanical 
imbalance in his gait and affecting his underlying structure. 

An October 1996 VA neurological examination report from VAMC 
Denver, Colorado, contained a diagnosis of lumbar strain, 
likely related to the amputation of his left great toe.  The 
examining neurologist concluded that the veteran's gait was 
abnormal and would create mechanical dysfunction for his 
lumbar area and likely aggravate problems of lumbar strain.

An October 1996 VA orthopedic examination report from VAMC 
Denver, Colorado, contained a diagnosis of mechanical low 
back pain without clinical signs of radiculopathy.  Range of 
motion of the lumbar spine was flexion to 80 degrees, 
extension to 30 degrees, lateral flexion to 40 degrees, and 
rotation to 30-35 degrees, with discomfort. The diagnosis was 
mechanical low back pain without clinical signs of 
radiculopathy. The examining physician concluded that the 
lumbar spine problem (chronic strain / mechanical low back 
pain) was related to his left foot disability.  Further, the 
physician noted the veteran's antalgic gait and limb length 
discrepancy that resulted from his left foot injury could 
cause biomechanical alteration to the lumbar spine and 
subsequent pain.

An October 1996 VA radiology report notes that the vertebral 
body heights and alignment of the lumbar spine were 
maintained and the disk spaces were within normal limits.  
The sacroiliac joints were normal and spina bifida occulta 
was noted at the lumbosacral junction.  The impression was 
that there was no degenerative change of the lumbar spine.

A July 1997 report from a pain management center reflects 
that the veteran had good posture with appropriate lumbar 
lordosis.  Straight leg raising caused complaints of low back 
pain at 60 degrees on the right and 70 degrees on the left.  
Active range of motion of the lumbar spine was:  Forward 
flexion limited by 25% due to pain in the mid-lumbosacral 
region.  Bilateral side bending was limited by 15% due to 
left pain with right lumbar side bending and right pain with 
left lumbar side bending.  Right lumbar rotation and 
extension were essentially within normal limits.  Left lumbar 
rotation was limited by 30% due to pain in the lumbosacral 
junction.

A September 1998 report from a private physician notes that 
the lumbosacral spine shows mild to moderate tenderness with 
spasm, but no deformity.  Sacroiliac joints and sciatic 
notches were not tender.  Dorsolumbar flexion was to 60°, 
extension to 10°, and lateral flexion to 15° bilaterally.  

A November 1998 report from a private physician contains a 
diagnosis of backache associated with change in spinal 
mechanics due to loss of left great toe and probably [sic] 
other factors.  

A September 1999 x-ray report of 3 views of the lumbosacral 
spine states that there is no demonstrable recent fracture or 
dislocation, that the articular surfaces appear smooth and 
the disc spaces are well maintained.  The impression is that 
there is no demonstrable gross osseous pathology in the 
lumbar spine. 

A December 1999 discharge diagnosis from a VA Medical Center  
(VAMC) reflects degenerative joint disease with chronic low 
back and neck pain.

A July 2000 VAMC El Paso, Texas x-ray report indicates 6 
views were taken and the there were no significant 
abnormalities of the lumbar spine.  The impression was 
negative L-spine series. 

In November 2001 a series of 5 lumbosacral spine x-rays was 
performed at VAMC Augusta, Georgia.  The report notes 5 
lumbar vertebral bodies.  Intervertebral disc spaces and 
vertebral body heights were well preserved.  Bony 
mineralization was within normal limits.  The pedicles were 
intact and the bowel gas pattern was normal.  There was no 
abnormal soft tissue mass or calcifications of the abdomen or 
pelvis.  The impression was negative lumbosacral spine. 

A November 2001 VA medical examination in Augusta, Georgia 
ruled out osteoporosis of the lumbosacral spine and 
degenerative joint disease.  Range of motion of the 
lumbosacral spine was forward flexion 90 °, extension 35°, 
side flexion left and right 20°, rotation left and right 18°.  
Straight-leg raising test and Patrick maneuver were negative.  
There was no evidence of pain on straight-leg raising.

Legal Criteria 

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations. 38 U.S.C.A. 1155; 38 C.F.R. 4.1.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.  The 
factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45. 

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that functional loss, supported by adequate pathology 
and evidenced by visible behavior of the veteran undertaking 
the motion, is recognized as resulting in disability.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 
4.40, 4.45. 

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law. Massey v. Brown, 7 Vet. 
App. 204, 207-08 (1994). Evaluation of disabilities based 
upon manifestations not resulting from service-connected 
disease or injury and the pyramiding of ratings for the same 
disability under various diagnoses is prohibited. 38 C.F.R. 
4.14.

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned. 38 C.F.R. 4.7.

Lumbosacral strain:
Severe, with listing of whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion is rated at 40 percent.  With muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position is rated at 20 percent.  
With characteristic pain on motion is rated at 10 percent.  
With slight subjective symptoms only is rated at 0 percent. 
Code 5295

Limitation of motion of the lumbar spine: Severe is rated at 
40 percent; moderate is rated at 20 percent; slight is rated 
at 10 percent. Code 5292.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

However, this is a case in which the veteran has expressed 
continuous disagreement with the initial rating assignment.  
The U.S. Court of Appeals for Veterans Claims (Court) has 
addressed the distinction between a veteran's dissatisfaction 
with the initial rating assigned following a grant of 
entitlement to compensation, and a later claim for an 
increased rating.  It has held that, at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based upon the facts found - a 
practice known as assigning "staged" ratings.  See 
Fenderson v West, 12 Vet. App. 119, 126 (1999).

In Meeks v West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson and 
specifically found that 38 U.S.C.A. § 5110 (West 2002) and 
its implementing regulations did not require that the final 
rating be effective the date of the claim.  Rather, the law 
must be taken at its plain meaning, and the plain meaning of 
the requirement that the effective date be determined in 
accordance with facts found, is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.  Accordingly, it is 
necessary to address all evidence that was of record from the 
date of the filing of the claim on which service connection 
was granted.  

Analysis

A review of the evidence of record as it pertains to the 
service-connected lumbar strain demonstrates that the current 
10 percent evaluation is appropriate. Neither the September 
1995 report from a private chiropractor, the October 1996 
report from a VA neurologist, nor the October 1996 report 
from a VA orthopedic specialist provide medical evidence to 
warrant an increased rating to 20 percent under diagnostic 
code 5295; that is, muscle spasm on extreme forward bending, 
loss of lateral spine motion, unilateral, in standing 
position.  In October 1996, range of motion of the lumbar 
spine was only slightly limited, and no clinical findings of 
significant low back impairment were noted.

Between July 1997 and November 2001, the veteran was seen for 
complaints of low back pain at both private and VA medical 
facilities.  None of the reports from those visits provide 
evidence sufficient to warrant an increase in rating under 
either diagnostic code 5292, that is, moderate limitation of 
motion; or 5295, that is, muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.   Numerous x-rays were taken, none of 
which showed any significant abnormalities of the lumbar 
spine. 

At the time of the most recent VA examination in November 
2001, there again was only slight limitation of lumbar spine 
motion. No muscle spasms or other manifestations of 
significant pathology was evident. Significantly, x-rays of 
the lumbar spine were interpreted as being negative for 
abnormalities. Given the symptoms and findings of record, the 
Board finds that the criteria for a rating greater than 10 
percent under Code 5292 or 5295 have not been met or 
approximated. As the criteria for an evaluation greater than 
10 percent were never met, there is no basis for assignment 
of staged ratings.  Fenderson, supra.

The Board has considered assigning a rating in excess of 10 
percent for lumbar strain based on functional impairment due 
to pain, but concludes that it is not warranted given that 
there is no evidence of significant loss of range of motion, 
deficits in motor strength, atrophy, or any indication that 
the lumbar strain plays an appreciable role in hindering his 
ability to ambulate, climb, bend, stoop, squat, and the like.  
38 C.F.R. §§ 4.40, 4,45; DeLuca.  

The provisions regarding benefit of the doubt were 
considered, however, they were not applied, as the 
preponderance of the evidence is unfavorable to the veteran's 
claim.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102.










ORDER

Entitlement to an initial rating in excess of 10 percent for 
lumbar strain is denied.





	                        
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



